UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1043


TIMOTHY LIMBERGER; LISA LIMBERGER,

                Plaintiffs - Appellees,

          v.

MICHAEL T. CLEARY,

                Defendant – Appellant,

          and

MONIQUE D. ALMY,

                Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:13-cv-01047-WMN)


Submitted:   October 31, 2014             Decided:   November 10, 2014


Before DUNCAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Kotz, KOTZ LAW GROUP, Towson, Maryland, for
Appellant. Stanford G. Gann, Jr., Mark Alderman, LEVIN & GANN,
P.A., Towson, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael T. Cleary appeals from the district court’s

order   upholding        the   bankruptcy     court’s     orders   reopening      the

adversary        proceeding      to   allow       additional       evidence        and

determining that two debts that Cleary owed to Timothy and Lisa

Limberger        were     non-dischargeable        in     Cleary’s       bankruptcy

proceeding.       We have reviewed the record and the briefs filed on

appeal, and we find no reversible error.                 Accordingly, we affirm

for the reasons stated by the district court.                         Limberger v.

Cleary,    No.    1:13-cv-01047-WMN         (D.   Md.    Dec.   18,     2013).     We

dispense    with        oral   argument     because      the    facts    and     legal

contentions      are    adequately    presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          3